DETAILED ACTION
1.	 Claims 1-2, 6-9 and 13-16 are pending in this Application.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
3.	Applicant’s response to the last Office Action filed on 07/15/2021 has been entered and made of record. 

4	Claims 1, 8 and 15 have been amended.
Response to Argument
5.	The Applicant argument filed on 01/28/2022 are fully considered. For Examiner response see discussion below.
Regarding claims 1, 8 and 16 the claims have been amended by adding   “wherein a first value of the prediction mode represents an average of near points of the point cloud data, a second value of the prediction mode represents a first near point of the near points, a third value of the prediction mode represents a second near point of the near points, and a fourth value of the prediction mode represents a third near point of the near points,” 
 The Applicant argument based on the amendment is persuasive. Thus, the 35 U.S.C. 103   rejection is expressly withdrawn. 
However, after further search and consideration a new prior art that teach above limitation is found. Specifically   US 20170061585 A1 to CAO  et al., teaches  An averaging method for determining the component associated with the blue color (B) based on the average value for the blue pixels (B1, B3, B7, and B9) in the neighborhood block 601 (see [0070], and Fig.6); an 
Thus, based on the above discussion an average of near points of the point cloud data corresponds to the average value of the blue pixels (B1, B3, B7, and B9), the green pixels (Gb2, Gr4, Gr6 and Gb8) and the red pixels (R1, R3, R7, and R9) which is easily obtained by adding average values. The second value of the prediction mode represents a first near point of the near points the near points corresponds to the average value for the green pixels (Gb2, Gr4, Gr6 and Gb8) in the neighborhood block 601.  The third value of the prediction mode represents a second near point of the near points corresponds to the average value for the green pixels (Gb2, Gr4, Gr6 and Gb8) in the neighborhood block 601.  The fourth value of the prediction mode represents a third near point of the near points corresponds to the average value for the red pixels (R1, R3, R7, and R9) in the neighborhood block 90. .

Claim Rejections - 35 USC § 103
6.        In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to 


7.	Claims 1-2, 6-9 and 13-16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Mammou et al., (hereafter Mammou), US Patent Application Publication No.: US 20190311502, published on October 10, 2019, in view of in view of Gu et al., (hereafter Gu), US Patent Application Publication No.: 20140098854, published on April 10, 2014, further in view of Lui  et al., (hereafter Liu), US 20020118747, published August 29, 2002, still further in view of CAO  et al., (hereafter CAO),  US 20170061585 A1, published on March 2, 2017.

As to calm 1, Mammou  teaches A method for transmitting point cloud data (Abstract, [0044], Mammou specifically Encoding and decoding point cloud data, wherein the point cloud files may be transmitted from the remote server to the decoder and decoded by the decoder in real-time or near real-time), the method comprising: 
encoding point cloud data (Fig.2,  Mammou specifically teaches encoding a spatial information for a point cloud data, and encoding attribute information for the point cloud data) the encoding the point cloud data including: 
encoding geometry data for the point cloud data (Fig.2 Fig.5, unit 502, [0238],  encoding the spatial information for a point cloud includes a  spatial  Encoder (Geometry Encoded GE 502) that produce a compressed geometry bit stream);  
encoding attribute data for the point cloud data ([0046], Fig.5 , [0260], encoding attribute information for the point cloud data includes compressing  color information.  In FIG. 5 the compression of color information is illustrated, wherein attribute information includes one or more points, such as color attributes),
wherein the encoding the attribute data is performed based on a prediction value for the attribute data (Fig.5 unit 508,[0260],  the process of compression of color includes interpolation based prediction performed at 508. The color space converted, at 506, prior to performing interpolation based prediction),
wherein the prediction value is generated based on a prediction mode ([0097], an encoder for inter point cloud frames, such as encoder 250 includes delta vector prediction module 254. The delta prediction module 254, may apply a temporal prediction to the geometry/texture/attributes of the resampled points of the patches), 
transmitting a bit stream including the point cloud data ( Fig.5, [0044], decoder that receives one or more point cloud files comprising compressed attribute information (i.e. compressed bit-stream) via a network from a remote server or other storage device that stores the one or more point cloud files).
However, it is noted that Mammou does not specifically teach “ wherein the prediction mode is selected based on (i) a value that is generated according to a difference of a residual and a reconstructed residual for the attribute data, (ii) an estimated bit size for the residual, and (iii) a square root of a quantization value for the attribute data

On the other hand in the same field of endeavor Gu teaches wherein the prediction mode is selected based on (i) a value that is generated according to a difference of a residual and a reconstructed residual for the attribute data, (ii) an estimated bit size for the residual (Abstract, Fig. 6, [0047], claims 1,6,15 and 17, Gu specifically teaches a method of encoded using lossless intra-prediction encoding. The encoded residual is then decoded and the reconstructed residual is subtracted from the original residual. The resulting difference residual is encoded using lossless encoding.  More specifically Gu teaches  quantize the first transformed residual block using the quantization value to form a quantized first residual block; de -quantize the quantized second residual block to form a transformed second residual block; subtract the second residual block from the first residual block to form a third residual block; and calculate a bit cost of the quantized first residual block and the third residual block)
Mammou and Gu are combinable because they are directed image encoding and decoding (Abstracts)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a method of generating a difference residual by subtracting from reconstructed residual the encoded residual, and then encoding the difference residual taught by Gu into Mammou
The suggestion/motivation for doing so would have been to allow user Mammou to  select an optimized quantization value to quantize the first residual block based on a comparison of the bit cost for each of the quantization values of the plurality of quantization values (see claim 15).
 However, it is noted that modified Mammou does not specifically teach “a square root of a quantization value for the attribute data” 
 On the other hand   in the same filed of endeavor  video encoding and decoding a method taught by Lui teaches a square root of a quantization value for the attribute data ([0064]-[0066],  Lui teaches square root of the average quantization level to evaluate complexity of a scene. Specifically Gu teaches a method of determining a complexity of a video frame by multiplying the square root of the average quantization level QLAVG by the number of bits used in the last previous video frame of the same type. The square root function gives a more stable complexity measurement across a wide range of quantization levels).
I would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a method determining a complexity of a video frame based on the square root of the average quantization value and number of bits used in the last previous video frame taught by Lui into modified Mammou (see [0064]-[0065]). 

However, it is noted that modified Mammon does not specifically teach wherein a first value of the prediction mode represents an average of near points of the point cloud data, a second value of the prediction mode represents a first near point of the near points, a third value of the prediction mode represents a second near point of the near points, and a fourth value of the prediction mode represents a third near point of the near points,” 
 	On the other hand in the same field of endeavor image processing method of CAO teaches a first value of the prediction mode represents an average of near points of the point cloud data, a second value of the prediction mode represents a first near point of the near points, a third value of the prediction mode represents a second near point of the near points, and a fourth value of the prediction mode represents a third near point of the near points ( Figs. 6 and , [0070], [0089]An averaging method for determining the component associated with the blue color (B) based on the average value for the blue pixels (B1, B3, B7, and B9) in the neighborhood block 601 (see [0070], and Fig.6); an averaging method for determining the component associated with the green color (G) based on the average value for the green pixels (Gb2, Gr4, Gr6 and Gb8) in the neighborhood block 601(see [0074], and Fig.6); and an averaging method for determining the component associated with the red color (R) based on the average value for the red pixels (R1, R3, R7, and R9) in the neighborhood block 90 (see [0089] and Fig.7).Thus, based on the above discussion an average of near points of the point cloud data corresponds to the average value of the blue pixels (B1, B3, B7, and B9), the green pixels (Gb2, Gr4, Gr6 and Gb8) and the red pixels (R1, R3, R7, and R9) which is easily obtained by adding average values of the green,  blue and red pixels value . The second value of the prediction mode represents a first near point of the near points the near points corresponds to the average value for the green pixels (Gb2, Gr4, Gr6 and Gb8) in the neighborhood block 601.  The third value of the prediction mode represents a second near point of the near points corresponds to the average value for the green pixels (Gb2, Gr4, Gr6 and Gb8) in the neighborhood block 601.  The fourth value of the prediction mode represents a third near point of the near points corresponds to the average value for the red pixels (R1, R3, R7, and R9) in the neighborhood block 90. .
I would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a well-known method denoising pixels by averaging the RGB   color values of the pixels taught by CAO into modified Mammou. 
The suggestion/motivation for doing so would have been to allow user Mammou to obtain true image by removing  noise from a noisy image, since image denoising is a method utilized to remove noise from a noisy image, so as to restore the true image.

As to claim 2, Mammou teaches the encoding the attribute data includes: generating LODs (Level of Details) based on the point cloud data (Fig.5 unit 504, [00238]-[0240], For example, levels of detail may be generated at 504 as shown in Fig.5, wherein   deterministic re-ordering process applied on both the encoder and the decoder side in order to organize the points in a set of Level of Details (LoD).);
searching nearest neighbor points for a current point from the LODs(Figs.5-6, [0240]-[0248], , The LOD generation proceed iteratively based on sampling distance for the current LOD, denoted D(j). If j=0, then D(j)=D0. If j>0 and j<N, then D(j)=D(j-1)*f. ); 
generating a prediction value for an attribute value of the current point based on the nearest neighbor points(Fig.5 Unit, [0260], interpolation based prediction may be performed at 508  based on set of Level of Details (LoD) generated at 504 as shown in Fig.5 ),
( [0203], At 438 an updated color patch image is generated. The updated color patch image encode residual values indicating differences in colors of the points (attribute value) of the point cloud included in the patch between the reference point cloud and the current point cloud).

As to claim 6, Mammou teaches the attribute data includes a color of the point cloud data or a reflectance of the point cloud data ([0046] attribute information for one or more points, such as color attributes, reflectivity attributes, velocity attributes).


As to claim 7, Mammou teaches the bit stream includes metadata for the point cloud data ([0091], an encoder, such as encoder 200, converts a 3D point cloud into an image-based representation with some meta data (e.g., occupancy map and patch info) necessary to invert the compressed point cloud back into a decompressed point cloud).

Regarding the corresponding apparatus claims 8-9 and 13-14 of the method claims1-2, 6-7 both Mammou and Gu are cover method and apparatus for encoding and decoding as discussed in the rejection of claims1-2 and 6-7, and decoding is the invers of encoding process. Thus, argument analogous to those presented above for the method claims 1-2 and 6-7 are also applicable to the apparatus claims 8-9 and 13-14 respectively. 

As to claim 15 Mammou teaches an apparatus for receiving point cloud data, the apparatus comprising: a receiver configured to receive a bit stream including point cloud data (Figs. 4F-4G, Fig.5, [0216] At 470, a decoder receives an encoded point cloud);
Fig.5, Figs. 4F-4G, [0044], decoder that receives one or more point cloud files comprising compressed attribute information (compressed bit-stream). Thus, the compressed bit-stream decoded using the decoder ), the decoder including: a decoder configured to decode geometry data for the point cloud data, a decoder configured to decode attribute data for the point cloud data (Fig.5, Figs. 4F-4G, [0044], Encoder (Geometry Encoded GE 502) that produce a compressed geometry bit stream, the decoder decompress compressed geometry bit stream ), wherein the attribute data is decoded based on a prediction value for the attribute data, wherein the prediction value is generated based on a prediction mode(Fig.5, Figs. 4F-4G [0097], an encoder for inter point cloud frames, such as encoder 250 includes delta vector prediction module 254. The delta prediction module 254, may apply a temporal prediction to the geometry/texture/attributes of the resampled points of the patches),
However, it is noted that Mammou does not specifically teach “wherein the prediction mode is selected based on (i) a value that is generated according to a difference of a residual and a reconstructed residual for the attribute data, (ii) an estimated bit size for the residual, and (iii) a square root of a quantization value for the attribute data
On the other hand in the same field of endeavor Gu teaches wherein the prediction mode is selected based on (i) a value that is generated according to a difference of a residual and a reconstructed residual for the attribute data, (ii) an estimated bit size for the residual (Abstract, Fig. 6, [0047], claims 1,6,15 and 17, Gu specifically teaches a method of encoded using lossless intra-prediction encoding. The encoded residual is then decoded and the reconstructed residual is subtracted from the original residual. The resulting difference residual is encoded using lossless encoding.  More specifically Gu teaches quantize the first transformed residual block using the quantization value to form a quantized first residual block; de -quantize the quantized second residual block to form a transformed second residual block; subtract the second residual block from the first residual block to form a third residual block; and calculate a bit cost of the quantized first residual block and the third residual block)
Mammou and Gu are combinable because they are directed image encoding and decoding (Abstracts)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a method of generating a difference residual by subtracting from reconstructed residual from the encoded residual, and then encoding the difference residual taught by Gu into Mammou
The suggestion/motivation for doing so would have been to allow user Mammou to select an optimized quantization value to quantize the first residual block based on a comparison of the bit cost for each of the quantization values of the plurality of quantization values (claim 15).
However, it is noted that modified Mammou does not specifically teach “a square root of a quantization value for the attribute data” 
 On the other hand   in the same filed of endeavor  video encoding and decoding a method taught by Lui teaches a square root of a quantization value for the attribute data ([0064]-[0066],  Lui teaches square root of the average quantization level to evaluate complexity of a scene. Specifically Gu teaches a method of determining a complexity of a video frame by multiplying the square root of the average quantization level QLAVG by the number of bits used in the last previous  video frame of the same type. The square root function gives a more stable complexity measurement across a wide range of quantization levels).
I would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a method  determining a complexity of a video frame based on the square root of the average quantization value and number of bits used in the last previous  video frame taught by Lui into modified Mammou (see [0064]-[0065]). 

based on  the square root function (see [0065]). 
However, it is noted that modified Mammon does not specifically teach wherein a first value of the prediction mode represents an average of near points of the point cloud data, a second value of the prediction mode represents a first near point of the near points, a third value of the prediction mode represents a second near point of the near points, and a fourth value of the prediction mode represents a third near point of the near points,” 
 	On the other hand in the same field of endeavor image processing method of CAO teaches a first value of the prediction mode represents an average of near points of the point cloud data, a second value of the prediction mode represents a first near point of the near points, a third value of the prediction mode represents a second near point of the near points, and a fourth value of the prediction mode represents a third near point of the near points ( Figs. 6 and , [0070], [0089]An averaging method for determining the component associated with the blue color (B) based on the average value for the blue pixels (B1, B3, B7, and B9) in the neighborhood block 601 (see [0070], and Fig.6); an averaging method for determining the component associated with the green color (G) based on the average value for the green pixels (Gb2, Gr4, Gr6 and Gb8) in the neighborhood block 601(see [0074], and Fig.6); and an averaging method for determining the component associated with the red color (R) based on the average value for the red pixels (R1, R3, R7, and R9) in the neighborhood block 90 (see [0089] and Fig.7).Thus, based on the above discussion an average of near points of the point cloud data corresponds to the average value of the blue pixels (B1, B3, B7, and B9), the green pixels (Gb2, Gr4, Gr6 and Gb8) and the red pixels (R1, R3, R7, and R9) which is easily obtained by adding average values of the green,  blue and red pixels value . The second value of the prediction mode represents a first near point of the near points the near points corresponds to the average value for the green pixels (Gb2, Gr4, Gr6 and Gb8) in the neighborhood block 601.  The third value of the prediction mode represents a second near point of the near points corresponds to the average value for the green pixels (Gb2, Gr4, Gr6 and Gb8) in the neighborhood block 601.  The fourth value of the prediction mode represents a third near point of the near points corresponds to the average value for the red pixels (R1, R3, R7, and R9) in the neighborhood block 90. .
I would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a well-known method denoising pixels by averaging the RGB   color values of the pixels  taught by CAO into modified Mammou. 
The suggestion/motivation for doing so would have been to allow user Mammou to obtain true image by removing noise from a noisy image, since image denoising is a method utilized to remove noise from a noisy image, so as to restore the true image.

Claim 16 is rejected the same as claim 15 except claim 16 directed to a method claim. Thus, argument analogous to that presented above for claim 15 is applicable to claim 16.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Contact Information
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Mekonen Bekele whose telephone number is (469) 295-9077.The examiner can normally be reached on Monday -Friday from 9:00AM to 6:50 PM Eastern Time.
If attempt to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Eng, George can be reached on (571) 272-7495.The fax phone number for the organization where the application or proceeding is assigned is 571-237-8300.  Information regarding the status of an application may be obtained from the patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. 
Status information for unpublished application is available through Privet PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have question on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217-919 (tool-free)
/MEKONEN T BEKELE/Primary Examiner, Art Unit 2699